OPINION OP THE COURT. WRIGHT, J. (After stating the facts as above). From the foregoing statement of facts it is apparent that there is only one question to be considered: I)o the provisions of section 11) c. 127, Session Laws of 1909, extend the grant made to the appellee in Section 2 of said act- to the sixty-third fiscal year? Section 11 (quoted in statement of facts) in extending the appropriations extends all appropriations in such act, “unless otherwise provided bjr law.” There was no session of the Territorial Legislature held in 1911, and hence no other provision for the appropriation for the sixty-third fiscal year, except as contained in Section 11, cited supra.  1 Is the appropriation in question a continuing one, or is it an appropriation for a definite purpose granted for the sixty-first fiscal year only? Is there any limiiation upon the original grant? If so, it is contained in the proviso at the end of Section 2 (quoted in the statement of facts.) If there appears that the money was appropriated for a definite and specific purpose, namely, the construction or obtaining of a receiving home, and not for the maintenance thereof. Even if there were nothing further in the act from which the legislative intent could be ascertained, we think, under the well-known rules of strict construction applicable to public grants to private individuals or corporations, that the legislative intent to malee one definite and specific grant for a definite and specific purpose clearly appears, and that, when the original sum so granted was paid out, the grant was complete. We are still further strengthened in this view by the concluding sentence of Section 2: “And it is hereby specially understood that the said society shall at no time in the future call upon the territory for any further appropriation of any kind or character.” The judgment of the lower court is therefore reversed, and the cause remanded, with directions to set aside the peremptory writ of mandamus, and quash the alternative writ, and it is so ordered.